 



Exhibit 10.2 (f)
FIFTH AMENDMENT
TO THE
BELO SAVINGS PLAN
(As Amended and Restated Effective August 1, 2004)
     Belo Corp., a Delaware corporation, pursuant to authorization by the
Compensation Committee of the Board of Directors, adopts the following
amendments to the Belo Savings Plan (the “Plan”).
     1. Section 3.2(a) of the Plan is amended in its entirety to read as
follows:
     (a) Matching Contributions. The Participating Employers will pay to the
Trustee as a matching contribution for each payroll period an amount equal to
75% of each Participant’s Deferral Contributions (including catch-up Deferral
Contributions described in Section 3.1(d)) but only to the extent that the
Participant’s Deferral Contributions do not exceed 6% of the Participant’s
Compensation for the payroll period.
     2. Section 3.2(b) of the Plan, relating to 55% matching contributions, and
all references to Section 3.2(b), are deleted from the Plan; and subsections
(c), (d) and (e) of Section 3.2, and all references to such subsections, are
redesignated as subsections (b), (c) and (d), respectively, of Section 3.2.
     3. The foregoing amendments will be effective as of April 1, 2007.
     Executed at Dallas, Texas, this 8th day of May, 2007.

            BELO CORP.
      By:   /s/ Marian Spitzberg         Marian Spitzberg        Senior Vice
President/Human Resources     



 